EXHIBIT 10.18.7
SIXTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This Sixth Amendment to Second Amended and Restated Credit Agreement (this
“Sixth Amendment”) is executed effective as of March 31, 2009 (the “Effective
Date”), by and among Trinity Industries, Inc., a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., as the Administrative Agent (the
“Administrative Agent”), and the financial institutions parties hereto as
Lenders (individually an “Executing Lender” and collectively the “Executing
Lenders”).
WITNESSETH:
     A. The Borrower, the Administrative Agent, the Syndication Agents, the
Documentation Agent and the lenders named therein are parties to that certain
Second Amended and Restated Credit Agreement dated as of April 20, 2005 as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement dated as of June 9, 2006, that certain Second Amendment to Second
Amended and Restated Credit Agreement dated as of June 21, 2006, that certain
Third Amendment to Second Amended and Restated Credit Agreement dated as of
June 22, 2007, that certain Fourth Amendment to Second Amended and Restated
Credit Agreement dated as of October 19, 2007, and that certain Fifth Amendment
to Second Amended and Restated Credit Agreement dated as of February 9, 2009 (as
amended, the “Credit Agreement”) (unless otherwise defined herein, all terms
used herein with their initial letter capitalized shall have the meaning given
such terms in the Credit Agreement).
     B. The Borrower has requested that the lenders party to the Credit
Agreement amend the Credit Agreement as set forth herein. Subject to the terms
and conditions herein contained, the Executing Lenders have agreed to the
Borrower’s request.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, the
Borrower, the Administrative Agent and each Executing Lender hereby agree as
follows:
     Section 1. Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Sixth Amendment, and subject to the
terms and conditions contained herein, the Credit Agreement is hereby amended
effective as of the Effective Date, in the manner provided in this Section 1.
          1.1 Additional Definition. Section 1.01 of the Credit Agreement is
amended to add thereto in alphabetical order the definition of “Sixth Amendment”
which shall read in full as follows:
     “Sixth Amendment” means that certain Sixth Amendment to Second Amended and
Restated Credit Agreement dated as of March 31, 2009, among the Borrower, the
Administrative Agent and the Executing Lenders defined therein.
          1.2 Amendment to Definitions. The definition of the term “Loan
Documents” set forth in Section 1.01 of the Credit Agreement is amended to read
in full as follows:
     “Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Notes, the Subsidiary Guaranties, the Letters of Credit,
any Borrowing Request, any Interest Election Request, any Assignment and
Acceptance, the Fee Letter, and all other agreements (including Hedging
Agreements) relating to this Agreement, the Loans or the Lender Indebtedness
entered into from time to time between
SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 1

 



--------------------------------------------------------------------------------



 



or among the Borrower (or any or all of its Subsidiaries) and the Administrative
Agent or any Lender (or, with respect to the Hedging Agreements, any Affiliates
of any Lender), and any document delivered by the Borrower or any of its
Subsidiaries in connection with the foregoing, as such documents, instruments or
agreements may be amended, modified or supplemented from time to time.
          1.3 Amendment to Indebtedness Covenant. Section 7.01 of the Credit
Agreement is amended to: (i) delete the “and” at the end of clause (k) thereof,
(ii) replace the “.” at the end of clause (l) with “; and”, and (iii) add a new
clause (m) thereto which shall read in full as follows:
     (m) Capital Lease Obligations of TILC arising under leases of rail cars
provided that the aggregate principal amount of Indebtedness permitted by this
clause (m) shall not exceed a Dollar Amount equal to $60,000,000 at any time
outstanding.
          1.4 Amendment to Lien Covenant. Section 7.02 of the Credit Agreement
is amended to: (i) delete the “and” at the end of clause (c) thereof,
(ii) replace the “.” at the end of clause (d) with “; and”, and (iii) add a new
clause (e) thereto which shall read in full as follows:
     (e) Liens on rail cars of TILC financed with Indebtedness permitted by
clause (m) of Section 7.01 provided that such Liens do not secure Indebtedness
other than the Indebtedness permitted under clause (m) of Section 7.01.
     Section 2. Effectiveness of Amendment. This Sixth Amendment shall be
effective automatically and without the necessity of any further action by the
Administrative Agent, the Borrower or any Lender when counterparts hereof have
been executed by the Administrative Agent, the Borrower, the Required Lenders
and the Material Subsidiaries (which may include telecopy or other electronic
transmission of a signed signature page of this Sixth Amendment) shall have been
received by the Administrative Agent, and each of the following conditions to
the effectiveness hereof have been satisfied:
     (a) Representations. The representations and warranties contained herein
and in all other Loan Documents, as amended hereby, shall be true and correct in
all material respects as of the Effective Date as if made on the Effective Date,
except for such representations and warranties limited by their terms to a
specific date;
     (b) Default. After giving effect to this Sixth Amendment, no Default shall
exist;
     (c) Fees. Each Lender who approved of this Sixth Amendment by delivering
its executed signature page to the Administrative Agent prior to 5:00 P.M.
(Dallas, Texas time) on March 30, 2009 shall have received an amendment fee in
an amount equal to 0.10% of such Lender’s Revolving Commitment; and
     (d) Other Proceedings. All proceedings taken in connection with the
transactions contemplated by this Sixth Amendment and all documentation and
other legal matters incident thereto shall be satisfactory to the Administrative
Agent and its counsel.
SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 2

 



--------------------------------------------------------------------------------



 



     Section 3. Representations and Warranties of the Borrower. To induce the
Executing Lenders and the Administrative Agent to enter into this Sixth
Amendment, the Borrower and each Material Subsidiary (by its execution of this
Sixth Amendment below), represent and warrant to the Administrative Agent and
the Lenders as follows:
          3.1 Reaffirmation of Representations and Warranties. Each
representation and warranty of the Borrower and each Material Subsidiary
contained in the Credit Agreement and the other Loan Documents is true and
correct in all material respects on the date hereof after giving effect to the
amendments set forth in Section 1 hereof but except for such representations and
warranties limited by their terms to a specific date.
          3.2 Due Authorization, No Conflicts. The execution, delivery and
performance by the Borrower and each Material Subsidiary of this Sixth Amendment
and the Loan Documents executed pursuant hereto are within the Borrower’s and
each Material Subsidiary’s corporate powers, have been duly authorized by all
necessary action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not violate or constitute a default
under any provision of applicable law or any material agreement binding upon the
Borrower or any of its Subsidiaries, or result in the creation or imposition of
any Lien upon any of the assets of the Borrower or any of its Subsidiaries
except for Permitted Encumbrances.
          3.3 Validity and Binding Effect. This Sixth Amendment constitutes the
valid and binding obligation of the Borrower enforceable in accordance with its
terms, except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally and (b) the
availability of equitable remedies may be limited by equitable principles of
general application. This Sixth Amendment constitutes the valid and binding
obligations of each Material Subsidiary enforceable in accordance with its
terms, except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally and (b) the
availability of equitable remedies may be limited by equitable principles of
general application.
          3.4 No Defenses. As of the date hereof, neither the Borrower nor any
Material Subsidiary has any defenses to payment, counterclaim or rights of
set-off with respect to their respective obligations under the Loan Documents.
          3.5 Absence of Defaults. After giving effect to the amendments set
forth in Section 1 hereof, no Default exists.
     Section 4. Miscellaneous.
          4.1 Reaffirmation of Loan Documents. The terms and provisions set
forth in this Sixth Amendment shall modify and supersede all inconsistent terms
and provisions set forth in the Credit Agreement and except as expressly
modified and superseded by this Sixth Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Borrower, the Material Subsidiaries,
the Administrative Agent, and the Lenders agree that the Credit Agreement as
amended hereby and the other Loan Documents shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms except as
(a) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally and (b) the availability of
equitable remedies may be limited by equitable principles of general
application. Borrower agrees that the obligations, indebtedness and liabilities
of the Borrower arising under the Credit Agreement, as amended by this Sixth
Amendment are “Obligations” as defined in the Subsidiary Guaranties.
SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 3

 



--------------------------------------------------------------------------------



 



          4.2 Parties in Interest. All of the terms and provisions of this Sixth
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
          4.3 Counterparts. This Sixth Amendment may be executed in
counterparts, and all parties need not execute the same counterpart. Facsimiles
or other electronic communications (e.g., pdf) shall be effective as originals.
          4.4 Complete Agreement. THIS SIXTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
          4.5 Headings. The headings, captions and arrangements used in this
Sixth Amendment are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify or modify the terms of this Sixth Amendment, nor
affect the meaning thereof.
          4.6 Survival of Representations and Warranties. All representations
and warranties made in this Sixth Amendment shall survive the execution and
delivery of this Sixth Amendment, and no investigation by the Administrative
Agent or any Lender or any closing shall affect the representations and
warranties or the right of the Administrative Agent or any Lender to rely upon
them.
          4.7 Reference to Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
          4.8 Expenses of Lender. As provided in the Agreement, Borrower agrees
to pay on demand all costs and expenses incurred by Administrative Agent in
connection with the preparation, negotiation, and execution of this Sixth
Amendment and the other Loan Documents executed pursuant hereto, including
without limitation, the costs and fees of Administrative Agent’s legal counsel.
          4.9 Severability. Any provision of this Sixth Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Sixth Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.
          4.10 Applicable Law. This Sixth Amendment and all other Loan Documents
executed pursuant hereto shall be governed by and construed in accordance with
the laws of the State of Texas and the applicable laws of the United States of
America.
          4.11 Required Lenders. Pursuant to Section 10.02 of the Credit
Agreement, the Credit Agreement may be modified as provided in this Sixth
Amendment with the agreement of the Required Lenders which means Lenders having
(a) fifty-one percent (51%) or more of the Aggregate Revolving Commitment or
(b) if the Aggregate Revolving Commitment has been terminated, fifty-one percent
(51.0%) or more of the Aggregate Revolving Credit Exposure (such percentage
applicable to a Lender, herein such Lender’s “Required Lender Percentage”). For
purposes of determining the effectiveness of this Amendment, each Lender’s
Required Lender Percentage is set forth on Schedule 4.11 hereto.
SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 4

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
be duly executed by their respective authorized officers on the date and year
first above written.

            TRINITY INDUSTRIES, INC.
      By:   /s/ William A. McWhirter         William A. McWhirter, Senior Vice
President and        Chief Financial Officer        JPMORGAN CHASE BANK, N.A.,
as a Lender, the
Issuing Bank, the Swingline Lender and as Administrative
Agent
      By:   /s/ Brian McDougal         Name:   Brian McDougal        Title:  
Vice President   

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 5

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc,
as a Lender and as a Syndication Agent
      By:           Name:           Title:      

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 6

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as
a Lender and as a Syndication Agent
      By:   /s/ Scott Powell         Name:   Scott Powell        Title:   Vice
President   

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 7

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as a Lender
and as a Syndication Agent
      By:   /s/ Allison W. Connally         Name:   Allison W. Connally       
Title:   Vice President   

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 8

 



--------------------------------------------------------------------------------



 



         

            DRESDNER BANK AG, NEW YORK
AND GRAND CAYMAN BRANCHES,
as a Lender
      By:   /s/ Brian Smith         Name:   Brian Smith        Title:   Managing
Director              By:   /s/ Mark McGuigan         Name:   Mark McGuigan     
  Title:   Vice President   

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 9

 



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE (FKA CREDIT SUISSE FIRST
BOSTON), CAYMAN ISLANDS BRANCH, as a
Lender
      By:   /s/ Karl M Studer         Name:   Karl M Studer        Title:  
Director              By:           Name:   Jay Chall        Title:   Director 
 

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 10

 



--------------------------------------------------------------------------------



 



         

            AMEGY BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Melinda Jackson         Name:   Melinda Jackson        Title:  
Senior Vice President   

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 11

 



--------------------------------------------------------------------------------



 



         

            LLOYDS TSB Bank, PLC, as a Lender
      By:   /s/ Carlos Lopez         Name:   Carlos Lopez        Title:  
Associate Director Corporate Banking USA L007              By:   /s/ Deborah
Carlson         Name:   Deborah Carlson        Title:   Director Corporate
Banking USA C103   

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 12

 



--------------------------------------------------------------------------------



 



         

            BANK OF TEXAS, N.A., as a Lender
      By:   /s/ Alan Morris         Name:   Alan Morris        Title:   Vice
President   

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 13

 



--------------------------------------------------------------------------------



 



         

Material Subsidiary Consent
     Each of the undersigned Material Subsidiaries: (i) consent and agree to
this Sixth Amendment (including, without limitation, the terms of Sections 3 and
4.1); (ii) agree that the Loan Documents to which it is a party shall remain in
full force and effect and shall continue to be the legal, valid and binding
obligation of such Material Subsidiary enforceable against it in accordance with
their respective terms except as (a) the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditor’s rights generally
and (b) the availability of equitable remedies may be limited by equitable
principles of general application; and (iii) agree that the obligations,
indebtedness and liabilities of the Borrower arising under the Credit Agreement
as amended by the Sixth Amendment are “Obligations” as defined in each
Subsidiary Guaranty.

            TRANSIT MIX CONCRETE & MATERIALS COMPANY
TRINITY INDUSTRIES LEASING COMPANY
TRINITY MARINE PRODUCTS, INC.
TRINITY RAIL GROUP, LLC
TRINITY TANK CAR, INC.
TRINITY PARTS AND COMPONENTS, LLC (formerly
Trinity Rail Components & Repair, Inc.)
TRINITY NORTH AMERICAN FREIGHT CAR, INC.
(formerly Thrall Trinity Freight Car, Inc.)
    By:   /s/ William A. McWhirter         William A. McWhirter, Senior Vice
President of        each Material Subsidiary   

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, Page 14

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 4.11
TO
SIXTH AMENDMENT
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
REQUIRED LENDER PERCENTAGE

                              Lenders Agreeing to Sixth             Amendment
(insert % from prior             column if Lender signs this Sixth     Required
Lender   Amendment then total Lender   Percentage Held   percentages in this
column)
JPMorgan Chase Bank, N.A.
    18.823529412 %     18.823529412 %
The Royal Bank of Scotland plc
    16.470588235 %        
Wachovia Bank, N.A.
    15.294117647 %     15.294117647 %
Bank of America, N.A.
    15.294117647 %     15.294117647 %
Lloyds TSB Bank plc
    9.411764706 %     9.411764706 %
Dresdner Bank AG, New York and Grand Cayman Branches
    8.235294118 %     8.235294118 %
Credit Suisse (FKA Credit Suisse First Boston) Cayman Islands Branch
    7.058823529 %     7.058823529 %
Amegy Bank National Association
    4.705882353 %     4.705882353 %
Bank of Texas
    4.705882353 %     4.705882353 %
 
               
TOTAL
    100 %     83.529411765 %
 
               

SCHEDULE 4.11, Solo Page

 